Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 1-20 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 recites the phrase "the placement initiation command trigger" in the limitation.  There is insufficient antecedent basis for this limitation in the claim.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 and 12-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,647,528.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '528 patent discloses the following with respect to the Applicant’s claims:
1. A method for operating a robotic system, the method comprising:	(See Claim 1)
determining dimension information representing physical dimensions of a package received at a start location for placement on a platform;	(See Claim 1)

generating or updating a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform;	(See Claim 1)
determining, following placement of the package in the storage area, the occurrence of at least one palletizing trigger,	(See Claim 1)
wherein the at least one palletizing trigger includes a storage capacity trigger indicating that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and	(See Claim 1)
in response to determining the occurrence of the at least one palletizing trigger, implementing the simulated stacking plan.  	(See Claim 1)
2. The method of claim 1, wherein generating or updating the simulated stacking plan includes generating or updating the simulated stacking plan to achieve a uniform packing layer using the one or more packages such that a top surface the uniform package layer is of the same height.  	(See Claim 2)
3. The method of claim 2, wherein generating the simulated packing plan to achieve the uniform packing layer includes generating the uniform packing layer as a single layer of the one or more packages such that a package height of each of the one or more packages is the same.  	(See Claim 3)
4. The method of claim 2, wherein generating the simulated packing plan to achieve the uniform packing layer includes generating the uniform packing layer as a combination layer that includes a combination of a single unstacked package placed alongside a stack of two or more packages,	(See Claim 4)
wherein a package height of the single unstacked package is equivalent to a sum of package heights of the two or more packages in the stack.  	(See Claim 4)

6. The method of claim 5, wherein the stacking surface area requirement includes a combined area requirement that specifies a minimum combined horizontal area of the top surface of the uniform packing layer.  	(See Claim 7)
7. The method of claim 5, wherein the stacking surface area requirement includes a package spacing requirement that specifies a maximum spacing between packages forming the top surface of the uniform packing layer.  (See Claim 8)
12. The method of claim 1, wherein the one or more packages include all of the packages currently stored in the storage area, and	(See Claim 9)
wherein generating or updating the simulated stacking plan includes generating or updating the simulated stacking plan (i) upon determining the occurrence of the storage capacity trigger and (ii) according to a palletizing criterion.  	(See Claim 9)
13. The method of claim 12, wherein the palletizing criterion includes a volumetric packing efficiency for placing the packages on the platform.  	(See Claim 10)
14. The method of claim 12, wherein the palletizing criterion includes an expected number of the packages for placing the packages on the platform.  	(See Claim 11)
15. The method of claim 12, wherein the palletizing criterion includes a maximum stackable height for placing the packages on the platform.  	(See Claim 12)
16. The method of claim 12, wherein generating or updating the simulated stacking plan includes:	(See Claim 13)
generating or updating a two-dimensional (2D) placement plan,	(See Claim 13)
wherein the 2D placement plan represents a 2D mapping of the one or more packages along a horizontal plane of the platform, and	(See Claim 13)

wherein the 3D mapping is representative of an arrangement of the one or more packages in multiple layers on the platform, each layer being above another layer and having a corresponding instance of the 2D placement plan.  	(See Claim 13)
17. The method of claim 16 further comprising:	(See Claim 14)
determining a stacking sequence identification (ID) for each of the one or more packages based on the simulated stacking plan,	(See Claim 14)
wherein the stacking sequence ID is for identifying a placing order for each of the one or more packages on the platform,	(See Claim 14)
wherein implementing the simulated packing plan includes placing each of the one or more packages on the platform according to a respective stacking sequence ID.  	(See Claim 14)
18. The method of claim 2 further comprising:	(See Claim 5)
implementing a plan for regulating a speed of a conveyor unit,	(See Claim 5)
wherein the conveyor unit transports the package to the start location for placement on the platform.	(See Claim 5)
19. A tangible, non-transient computer-readable storage medium storing computer-readable instructions, the instructions comprising:	(See Claim 15)
instructions for determining dimension information representing physical dimensions of a package received at a start location for placement on a platform,	(See Claim 15)
instructions for implementing a plan for placing the package in a storage area separate from the platform,	(See Claim 15)
instructions for updating or generating a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform;	(See Claim 15)

wherein the palletizing trigger includes a storage capacity trigger that indicates that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and	(See Claim 15)
instructions for implementing the simulated stacking plan based at least in part on the occurrence of the palletizing trigger.	(See Claim 15)
20. A robotic system comprising:	(See Claim 16)
at least one processor; and	(See Claim 16)
at least one memory device connected to the at least one processor and having stored thereon instructions executable by the processor to:	(See Claim 16)
determine dimension information representing physical dimensions of a package received at a start location for placement on a platform,	(See Claim 16)
implement a plan for placing the package in a storage area different than the platform, (See Claim 16)
generate or update a simulated stacking plan for placing one or more packages currently stored in the storage area onto the platform,	(See Claim 16)
determine, following placement of the package in the storage area, the occurrence of a palletizing trigger, (See Claim 16)
wherein the palletizing trigger includes a storage capacity trigger that indicates that a number of packages currently stored in the storage area exceeds a storage capacity threshold; and	(See Claim 16)
in response to determining the occurrence of the palletizing trigger, implement the simulated stacking plan. (See Claim 16)


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 13, 2022